DETAILED ACTION
Claims 1-15 are pending.
Claims 1-15 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (IN201741036233, filed 10/12/2017) under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application (PCT/IN2018/050654, filed 10/12/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 recites, “the modification of the electrospray”.  However, there is no such disclosure in the Specification as originally filed.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites “the liquid surface” in line 5. To ensure proper antecedent basis and clarity, it is suggested to amend “the liquid surface” to “the top surface of the water reservoir”.
Claim 1 recites “a water reservoir” in line 6. To ensure proper antecedent basis and clarity, it is suggested to amend “a water reservoir” to “the water reservoir”.
Claims 2-14 recite “nanometer thin metal films” in line 1. To ensure proper antecedent basis and clarity, it is suggested to amend “nanometer thin metal films” to “the nanometer thin metal sheets”.
Claim 3 recites “the metal salt” in lines 1-2. To ensure proper antecedent basis and clarity, it is suggested to amend “the metal salt” to “the at least one metal salt precursor”.
Claim 6 recites “the thin film is” in lines 1-2. To ensure proper antecedent basis and consistent use of singular and plural terms, it is suggested to amend “the thin film is” to “the thin metal sheets are”.
Claim 7 recites “the solvent of the precursor solution” in lines 1-2. To ensure proper antecedent basis and clarity, it is suggested to amend “the solvent of the precursor solution” to “a solvent of the at least one metal salt precursor solution”.
Claim 8 recites “contain” in line 2. To ensure proper grammar and clarity, it is suggested to amend “contain” to “contains”. 
Claims 11 recites “the electrospray deposition of films”. To ensure proper antecedent basis and clarity, it is suggested to amend “the electrospray deposition of films” to “the formation of the nanometer thin metal sheets from the electrospraying”.
Claim 13 recites “the thin metal films” in lines 1-2. To ensure proper antecedent basis and clarity, it is suggested to amend “the thin metal films” to “the nanometer thin metal sheets”.
Claim 15 recites “nanometer thin films” in line 1. To ensure proper antecedent basis and consistent use of singular and plural terms, it is suggested to amend “nanometer thin films” to “the nanometer thin metal sheets”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “<100 nm” in line 1. However, it is unclear what “<100 nm” refers to, e.g., the thickness of the metal sheets, the particle size of the nanoparticles, etc. The examiner interprets “<100 nm” refers to the thickness of metal sheets. Interpretation is speculative. Clarification is requested.
Claim 1 recites, the phrase, “at least one metal salt precursor solution in acetonitrile” in line 3. However, it is unclear what the phrase means, i.e., a solution obtained by at least one metal salt precursor in acetonitrile, a mixture obtained by one metal salt precursor solution and acetonitrile, etc. The examiner interprets the phase means “a solution obtained by at least one metal salt precursor in acetonitrile”, according to the specification (page 6, line 6). Interpretation is speculative. Clarification is requested.

It is noted that if the correct interpretation of the phrase “at least one metal salt precursor solution in acetonitrile” is “a solution obtained by at least one metal salt precursor in acetonitrile”, Claim 7 would be subjected to 35 U.S.C. 112(d) rejection for failure to further limit claim 1, given the solvent of the at least one metal salt precursor solution of claims 1 and 7 would necessarily be acetonitrile.

Claim 1 further recites “the surface of a water reservoir” (emphasis added). However, it is unclear what “the surface of” refers to, e.g., the top surface, the side surface, etc. The examiner interprets that “the surface of” refers to the top surface. Interpretation is speculative. Clarification is requested.

Claim 1 further recites, the term, “nanoparticle-nanosheets” in line 7. However, it is unclear if the term refers to the “nanometer thin, <100 nm free standing 2D metal sheets” or an intermediate product, etc. The examiner interprets the phase as the “nanometer thin, <100 nm free standing 2D metal sheets”. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 2-15, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 4 recites “the metals” in lines 1-2. However, the term is lack of antecedent basis. The examiner interprets that there is inconsistent use of singular and plural terms, and “the metals” refer to “metal” recited in claim 1, line 6. Interpretation is speculative. Clarification is requested.

Claim 5 recites “the metals” in lines 1-2. However, it is unclear how metals are selected from various salts. Furthermore, the term is lack of antecedent basis. The examiner interprets “the metals” refers to “the at least one metal salt precursor”. Interpretation is speculative. Clarification is requested.

Claim 5 further recites the term, “various salts of gold, silver, platinum, palladium, nickel and copper”. It is unclear if the term would encompass more than one different salts of same metal (e.g., AuCl and AuCl3), or if the term refers to more than one salt of different metals (gold, silver, platinum, palladium, nickel and copper). The examiner interprets the term as one salt of different metals. Interpretation is speculative. Clarification is requested.

Claim 6 recites “wherein the thin film is made of different alloys including silver-palladium and gold-palladium”. However, whether the thin film is made of both silver-palladium and gold-palladium, or the thin film is made of silver-palladium or gold-palladium. The examiner interprets that the thin film is made of alloys selected from the group consisting of silver-palladium or gold-palladium. Interpretation is speculative. Clarification is requested.



Claim 7 recites “wherein the solvent of the precursor solution includes but not limited to methanol, ethanol, water, acetonitrile and combination thereof” (emphasis added). Firstly, it is unclear if “methanol” or “ethanol” or “water”, “acetonitrile” or “combination thereof” are required in the claim. Secondly, the phrase “but not limited to” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “but not limited to”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).

Claim 7 further recites, the term, “with different proportions”. However, it is unclear what the term means, e.g., with different weight proportions, with different volume proportion, with different molar proportion, etc. The examiner interprets the term means with different weight proportion. Interpretation is speculative. Clarification is requested.

Claims 8-10 recites, the term, “the liquid reservoir” in lines 1-2. However, the term is lack of antecedent basis. The examiner interprets, “the liquid reservoir” as “the water reservoir” in claim 1. Interpretation is speculative. Clarification is requested. 

Claim 8 further recites, “the liquid reservoir contain liquids including but not limited to water and ethylene glycol” (emphasis added). Firstly, it is unclear if “water” or “ethylene glycol” is required in the claim.  Secondly, assuming “the liquid reservoir” in claim 8 refers to “the water reservoir” recited in claim 1, it is unclear how water could be an optional embodiment, i.e., not required, in “the water reservoir”. Thirdly, the phrase “but not limited to” renders the claims 

Claim 10 recites the phrase “semiconductors which are solids at room temperature”. However, it is unclear how “semiconductors which are solids at room temperature” becomes liquid in order to provide “the liquid surface” of claim 1, i.e., due to melting at high temperature, due to digestion by acid, etc. The examiner interprets that “semiconductors which are solids at room temperature” becomes liquid due to melting at high temperature. Interpretation is speculative. Clarification is requested.

Claim 10 further recites “The method of making nanometer thin metal films as claimed in claim 1, wherein the liquid reservoir contains liquid metals or semiconductors which are solids at room temperature.” However, it is unclear how “nanometer thin, <100 nm free standing 2D metal sheets” of claim 1 can be prepared according to the method of claim 10, “wherein the liquid reservoir contains liquid metals or semiconductors which are solids at room temperature”. Without clarification from the specification, the examiner could not interpret claim 10 with sufficient certainty to examine the claim’s patentability. When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP § 2173.06 II. 

Claim 11 recites “with other stimuli including light, temperature and magnetic field”. However, it is unclear whether all the recited stimuli need to be present at the same time or not. Based on the specification (page 5, lines 30-31), the examiner interprets that no all the recited 

Claim 12 recites, the term, “the modification of the electrospray” in lines 1-2. However, the term has lack of antecedent basis. Further, it is unclear what “the modification of the electrospray” means, e.g., what modification in the electrospray recited in claim 1 must be made in order to meet the scope of “the modification of the electrospray”. The examiner interprets the term as the “electrospraying” recited in claim 1. The interpretation is speculative. Clarification is requested. 


Claims 14-15 recite the term “etc.” in line 3 and line 2 respectively. The term “etc.” renders the claims indefinite because the claims includes elements not actually disclosed (those encompassed by “etc.”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(d).

Claim 15 recites, the term, “the prepared film” in lines 1-2. The phrase is lack of antecedent basis. The examiner interprets that there is inconsistent use of singular and plural terms, and “the prepared film” refers to “the nanometer thin metal sheets” recited in claim 1. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al., Metallic Nanobrushes made using ambient droplet sprays, Adv. Mater. 2016, 28, 2223-2228 (Sarkar), in further view of Li et al., Synthesis and catalytic reactions of nanoparticles formed by electrospray ionization of coinage metals, Angew. Chem. Int. Ed. 2014, 53, 3147-3150 (Li) and Wang et al., Self-assembled silver nanoparticle films at an air-liquid interface and their applications in SERS and electrochemistry, Applied Surface Science, 2011, 257, 7150-7155 (Wang).
Regarding claim 1, Sarkar teaches a 1:1 mixture of palladium acetate in acetonitrile and silver acetate in water was electrosprayed (page 2226, right column, 2nd paragraph, lines 2-4), which reads on the claimed limitation “wherein the method comprises; electrospraying of at least one metal salt precursor solution in acetonitrile”; 
a potential in the range of 1-1.5 kV (i.e., 1000-1500 V) (page 2223, left column, bottom paragraph, line 8), which reads upon the claimed limitation “wherein the electrospray is produced at a voltage 1000-2000 V. 
Sarkar further teaches the spray emitter was manually positioned above the grid center at a distance of 5-10 mm (page 2228, left column, 2nd paragraph, lines 4-5), which overlaps with claimed range of “at a distance of 10-15 mm”. 
Sarkar further teaches parameters like distance of the spray emitter tip to the substrate and the deposition current are optimized by trial and error. Based on the selected equipment and other process parameters, it would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to achieve desired material properties. A prima facie case of obviousness exists when the claimed ranges overlap ranges taught by the prior art. See MPEP 2144.05 I.



With respect to the differences (a) and (b), Li teaches synthesis of metal nano particles in an ambient environment by electrospray (page 3147, 3rd paragraph, lines 7-8). Li further teaches nanoparticle synthesis also occurred when the spray was directed onto the surface of a solution and solvents examined were water and toluene (page 3148, left column, bottom paragraph, lines 1-3).
As Li expressly teaches, the use of aqueous solvent allows the use of capping agent, which significantly improves the size distribution of the nanoparticles and narrower size distributions of nanoparticles are evident (page 3148, left column, lines 1-6, Supportive Material, page 9, Table S1).
Li is analogous art as Li is drawn to synthesis of metal nano particles in an ambient environment by electrospray.
In light of the motivation of electrospraying over aqueous solvent to synthesize the nanoparticles on the surface of the aqueous solution, as taught by Li, it therefore would be obvious to a person of ordinary skill in the art to conduct the electrospraying of Sarkar over the surface of an aqueous solvent and synthesize the nanoparticles when the spray is directed onto the surface of the aqueous solvent in order to improve the size distribution of the nanoparticles, and thereby arrive at the claimed invention.
rd paragraph); nanoparticles may migrate from their bulk colloids toward the interface by the interface by the Brown’s motion, where they are captured by the surface tension of the air-liquid interface (i.e., results in film formation) (page 7154, left column, 2nd paragraph, middle section). The films are considered to be free standing as shown in the photograph (page 7151, Fig. 1) and the films are also able to be collected by glass slides (page 7151, left column, Section 2.2, last sentence).
As Wang expressly teaches, 2-dimensional nanostructures (i.e., nanoparticle films) have proved to be effective catalysts because their stability, reproducibility and porousness (page 7150, right column, last sentence); Ag nanoparticle films have controllable nanoscale surface roughness and vast specific surface area; this kind of structures can greatly increase the electrochemically active area of the films, implying that the films may be an efficient electrocatalyst (page 7154, right column, lines 1-5). 
Wang is analogous art as Wang is drawn to a preparation of silver nanoparticle films.
In light of the motivation of forming the silver nanoparticle film by controlling the self-assembly of nanoparticles at an air-liquid interface, as taught by Wang, it therefore would be obvious to one of ordinary skill in the art to modify the electrospraying process of Sarkar in view of Li to allow nanoparticles to form a thin film through self-assembly at the air-liquid interface, in order to produce nanoparticle films that are effective catalysts with stability, reproducibility and porousness, and thereby arrive at the claimed invention.

In light of the teaching of Li and Wang, it would have been obvious to one of ordinary skill in the art to form a silver nanoparticle thin film having thickness estimated to be: (1~6)*5.7 nm=5.7~34.2nm in the electrospraying process of Sarkar in view of Li and Wang, and therefore arrive at the claimed invention.

Regarding claim 2, as applied to claim 1, Sarkar further teaches formation of silver nanoparticles (page 2223, right column, bottom line) by electrospraying silver acetate in water (page 2223, left column, bottom paragraph, lines 2-3); bimetallic brushes (i.e., palladium-silver) can be made by changing the precursor composition and in an experiment, a 1:1 mixture of palladium acetate in acetonitrile and silver acetate in water was electrosprayed (page 2226, 2nd paragraph, lines 1-4). It would be obvious to one of ordinary skill in the art to change the precursor composition to palladium acetate and make metal palladium, instead of silver or palladium-silver.

Regarding claims 4-7, as applied to claim 1, Sarkar further teaches bimetallic brushes (i.e., palladium-silver) can be made by changing the precursor composition and in an experiment, a 1:1 mixture of palladium acetate in acetonitrile and silver acetate in water was electrosprayed (page 2226, 2nd paragraph, lines 1-4).

Regarding claim 13, as applied to claim 1, however, the recitation in claim 13 that the “nanometer thin metal films” are “used as a catalyst, sensor, gas adsorbing medium and electrodes for electrochemical reactions” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Sarkar in view of Li and Wang teaches the nanometer thin metal films as presently claimed, it is clear that the nanometer thin metal films of Sarkar in view of Li and Wang would be capable of performing the intended use, i.e. used as a catalyst, sensor, gas adsorbing medium and electrodes for electrochemical reactions, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Al-ansari, Hydrogen sensing characteristics of electrostatically sprayed palladium-doped tin dioxides, International Journal of Application or Innovation in Engineering and Management, 2014, 3, 394-402 (Al-ansari) (provided in IDS submitted on 06/04/2020).
Regarding claim 3, as applied to claim 1, Sarkar further teaches palladium acetate (page 2226, 2nd paragraph, line 3). 

With respect to the difference, Al-ansari teaches thin-film SnO2 fabricated using electrostatic spray deposition technique (page 394, Introduction, 4th paragraph, lines 1-2). Al-ansari further teaches palladium chloride as precursor for palladium (page 396, 3rd paragraph, line 2).
Al-ansari is analogous art as Al-ansari is drawn to fabrication of thin films using electrospraying. 
In light of the disclosure by Al-ansari of using palladium chloride as precursor for palladium, it therefore would be obvious to a person of ordinary skill in the art to use palladium chloride as an alternative to palladium acetate in the method of Sarkar in view of Li and Wang, to yield predictable results, and thereby arrive at the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Jacob et al., Size tunable synthesis of silver nanoparticle sin water-ethylene glycol mixtures, Colloids and Surfaces A: Physicochem. Eng. Aspects, 2007, 301, 329-334 (Jacob).

Regarding claim 8, as applied to claim 1, Li further teaches that the use of aqueous solvent (i.e., water) allows the use of capping agent, which significantly improves the size distribution of the nanoparticles and narrower size distributions of nanoparticles are evident. (page 3148, left column, lines 1-6, Supportive Material, page 9, Table S1).

Sarkar in view of Li and Wang does not explicitly teach that the capping agent is ethylene glycol. 

As Jacob expressly teaches, solvent molecules (i.e., ethylene glycol) get adsorbed on silver particle’s surface, and this advantageously leads to decrease in the rate of the coalescence process and small particles of silver get stabilized in the presence of glycol (page 333, Conclusions, lines 6-10). 
In light of the motivation of using ethylene glycol as a capping agent as taught by Jacob, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene glycol as the capping agent in the liquid of the liquid reservoir of the electrospraying process of Sarkar in view of Li and Wang, to obtain nanoparticles with smaller sizes, and thereby arrive at the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Endres et al., Electrodeposition of nanocrystalline metals and alloys from ionic liquids, Angew. Chem. Int. Ed., 2003, 42, 3428-3430 (Endres).
Regarding claim 9, as applied to claim 1, Li further teaches the use of aqueous solvent (i.e., water) allows the use of capping agent, which significantly improves the size distribution of the nanoparticles and narrower size distributions of nanoparticles are evident. (page 3148, left column, lines 1-6, Supportive Material, page 9, Table S1). 

With respect to the difference, Endres teaches nanocrystalline electrodeposition of metal alloy as well as nanocrystalline Pd (page 3428, right column, bottom of 2nd paragraph; page 3430, left column, line 5). Endres further teaches the electrodeposition of nanocrystalline palladium deposits from an ionic liquid (page 3429, right column, bottom paragraph).
As Endres expressly teaches, nanocrystalline metals and alloys can be made in ionic liquids by electrochemical means, and as a consequence of their (i.e., ionic liquids’) wide electrochemical windows, elements can be obtained that otherwise cannot be electrodeposited from aqueous or organic solutions (page 3430, left column, 2nd paragraph).
Endres is analogous art as Endre is drawn to nanocrystalline electrodeposition of metal alloy as well as nanocrystalline Pd.
In light of the motivation of using ionic liquid for the deposition of nanocrystalline metals and alloys by electrochemical means (the electrospraying process of the instant invention is understood to be an electrochemical means according to specification, page 6, lines 25-26) taught by Endres, it therefore would be obvious to a person of ordinary skill in the art to use ionic liquid in the liquid reservoir of the electrospraying process of Sarkar in view of Li and Wang, in order to prepare elements that cannot be prepared from aqueous or organic solutions, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Kim et al., US20060110544A1 (Kim) (provided in IDS submitted on 04/10/2020).

Regarding claim 14, as applied to claim 1, Sarkar in view of Li and Wang does not explicitly teach “wherein the atmosphere over the liquid surface is composed of specific gases such as nitrogen, oxygen, hydrocarbons, etc”.

With respect to the difference, Kim teaches an electrohydrodynamic spraying system (i.e., electrospraying) that can deposit a uniform thin film ([0005], lines 1-2). Kim further teaches that the atmosphere surrounding the spray may contain gaseous reactants, such as oxygen, nitrogen ([0066], lines 3-4), which reads on the claimed limitation “wherein the atmosphere over the liquid surface is composed of specific gases such as nitrogen, oxygen, hydrocarbons, etc.”
As Kim expressly teaches, the chemical compositions of the atmosphere surrounding the spray can affect the spray and the resulting nanostructures ([0066], lines 1-2). 
Kim is analogous art as Kim is drawn to an electrospraying system to deposit a thin film.
In light of the motivation of using the specific gases in the atmosphere over the liquid surface as taught by Kim, it therefore would be obvious to a person of ordinary skill in the art to control the atmosphere over the liquid surface of the electrosraying process of Sarkar in view of Li and Wang, be composed of specific gases, in order to control the spray and the resulting nanostructures, and thereby arrive at the claimed invention.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Carpenter et al., US20050169807A1 (Carpenter) (provided in IDS submitted on 06/04/2020).
Regarding claim 15, as applied to claim 1, Sarkar further in view of Li and Wang does not explicitly teach that “the prepared film is processed subsequently by washing, heating, etc”. 

With respect to heating, Carpenter teaches methods for forming palladium alloy thin films as hydrogen sensors ([0002], lines 2-3). Carpenter further teaches the palladium-gold alloy thin film is then annealed (i.e., heating) at a temperature of about 200 degrees Celsius for 1 hour (Abstract, lines 10-11).
As carpenter expressly teaches, post-deposition annealing of the thin film at a moderate temperature, 200°C, for a four to six times increases in signal change while the thin film still retains a 5 second response time, and the annealing process also cures the microstructure allowing for subsequent sensing stability, reliability and durability ([0077], lines 12-17).
Carpenter is analogous art as Carpenter is drawn to methods for forming palladium alloy thin films.
In light of the motivation of annealing (i.e., heating) as taught by Carpenter, it therefore would be obvious to a person of ordinary skill in the art to conduct heating on the washed metal sheets from the method of Sarkar further in view of Li and Wang, in order to increase signal change and achieve sensing stability, reliability and durability, and thereby arrive at the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar, Li and Wang as applied to claim 1 above, and further in view of Kim, and Tejos, Preparation of palladium thin films and their usefulness as modified electrodes, Bol. Soc. Chil. Quím, 2002, 47, 113-121 (Tejos) and Jaworek, Electrospray droplet sources for thin film deposition, J. Mater. Sci. 2007, 42, 266-209 (Jaworek).
Regarding claims 11 and 12, as applied to claim 1, Sarkar in view of Li and Wang does not explicitly teach (a) the electrospray deposition of films occurs along with or using light, (b) the electrospray deposition of films occurs along with or using temperature, (c) the electrospray deposition of films occurs along with or using magnetic field, or (d) the electrospray deposition of films occurs using electric field. 

With respect to the difference (a), Tejos teaches nanostructured palladium thin films photochemically obtained by direct UV irradiation (page 1, Summary, line 1). 
As Tejos expressly teaches, the photolysis and electrochemical reduction permit the generation of very homogeneous thin deposits; and this methodology allows the preparation of noble metal electrodic substrate whose responses are similar to those of the respective bulk electrodes of the same material, using very small quantities of the metal. 
Tejos is analogous art as Tejos is drawn to preparation of nanostructured palladium thin films.
In light of the motivation of forming the palladium thin films photochemically obtained by direct UV irradiation as taught by Tejos, it therefore would be obvious to a person of ordinary skill in the art to conduct UV irradiation (which reads on the claimed limitation “light”) during the method of Sarkar in view of Li and Wang, in order to generate very homogenous thin deposits and reduce the amount of noble metal needed, and thereby arrive at the claimed invention.


As Kim expressly teaches, evaporation of the solvent from the layer provides a solid thin film and more rapid evaporation tend to provide for films that are less dense or even porous ([0063], lines 5-7). 
Kim is analogous art as Kim is drawn to an electrospraying process to deposit thin films.
In light of the motivation of using the controlled temperature as taught by Kim, it therefore would be obvious to a person of ordinary skill in the art to control the temperature of the surrounding atmosphere or the substrate (i.e., liquid reservoir) of the electrospraying process of Sarkar in view of Li, Wang and Tejos, in order to produce film with varying density and porosity, and thereby arrive at the claimed invention.

With respect to the differences (c) and (d), Jaworek teaches electrospray devices used for thin solid film deposition (page 267, right column, 2nd paragraph, lines 1-3). Jaworek further teaches the use of electric and magnetic fields (page 285, left column, lines 13).
As Jaworek expressly teaches, ions of different q/m (i.e., charge-to-mass ratio) can be separated by an ExB filter, which combines electric and magnetic fields to select the ions of required magnitude of q/m (page 285, left column, lines 11-14).
Jaworek is analogous art as Jaworek is drawn to electrospray devices used for thin solid film deposition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043.  The examiner can normally be reached on Monday - Thursday: 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K. Z./Examiner, Art Unit 1732




/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732